DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 27, 2021. Claims 1, 3, and 13 are amended.
The applicant contends that the cited prior art – Kuroda, namely – fails to disclose the new material clarifying a nozzle arm which moves horizontally within a “slit-shaped through hole.” Kuroda, as shown by Figure 3, teaches a circular through hole (70) inhibiting lateral movement of the supply nozzle (p. 7).
In response, the examiner accepts this characterization and has withdrawn the prior art rejections. However, in view of further search, new rejections have been applied below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al., US 2007/0125405, in view of Kitano et al., US 2001/0003964.
Claim 1: Sekiguchi discloses a substrate processing apparatus, comprising (Fig. 2): 
A substrate processing chamber (100) including a substrate holder (13);
A partition wall (2) including a top plate that partitions a first space including the substrate holder from a second space [0029];
A liquid supply nozzle (51) which supplies processing liquid to the substrate [0040];
Wherein the top plate is movable relative to the substrate holder, i.e., the substrate holder (13) spins [0035].
As shown by Figure 2, the supply nozzle (41) is disposed within the first space instead of the second. In supplementation, Kitano describes a processing chamber comprising a liquid supply nozzle (34) which inserts into a slit-shaped through hole (33) formed within the top plate (32) of a partition wall (Fig. 5; [0066]). Further, the nozzle (34) couples to an arm (35) to enable its horizontal movement within the through hole [0067]. It would have been obvious to the skilled artisan to relocate the liquid supply mechanism to the second space in order to isolate the processing volume from potentially contaminating components like the drive arm. 
Ex parte Masham 2, USPQ2D 1647).
Claims 3, 7: As delineated by Figure 2 of Sekiguchi, the partition wall (2) includes a top plate and a side wall surrounding a lateral side of the substrate.
Claims 4, 8, 11: Sekiguchi provides a housing (1) accommodating the processing unit, the partition wall, and the liquid supply source. 
Claims 5-6, 9-10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Kitano, and in further view of Nishi et al., US 2012/0234356.
Claims 5, 9, 12: Sekiguchi is silent regarding the configuration of the system in which the processing unit is embedded. In supplementation, Nishi integrates a series of liquid processing units (2) within a system arrangement comprising a common transfer path (142) (Fig. 2; [0035]). A transfer mechanism (143) traverses this path to convey substrates to each unit [0036]. It would have been obvious to the skilled artisan to arrange a plurality of processing units within a cluster tool to augment throughput. 
Claims 6, 10: Nishi supplies a gas into the common transfer path via a fan filter unit (147) [0036]. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716